Citation Nr: 0325038	
Decision Date: 09/25/03    Archive Date: 10/02/03

DOCKET NO.  00-02 120A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for post-operative 
residuals of a right hip tumor, to include as due to 
herbicide exposure.

2.  Entitlement to service connection for a rash of the 
crotch, face and shoulder, to include as due to herbicide 
exposure.

3.  Entitlement to service connection for chloracne, to 
include as due to herbicide exposure.

4.  Entitlement to service connection for arthritis of the 
fingers, right shoulder, right knee and back, to include as 
due to herbicide exposure.

5.  Entitlement to service connection for arthritis of other 
joints, to include as due to herbicide exposure

6.  Entitlement to service connection for residuals of a 
shrapnel wound to the left ankle.

7.  Entitlement to service connection for spondylitis.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from December 1968 to 
September 1970, to include in the Republic of Vietnam.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of a March 1999 rating decision from the 
Chicago, Illinois, Department of Veterans Affairs (VA) 
Regional Office (RO) and now returns following remand by the 
Board in March 2001.

The issue of entitlement to service connection for arthritis 
in areas other than the fingers, right shoulder, right knee 
and back is addressed in the remand that follows the order 
section of this decision.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issues decided herein have been obtained.

2.  The veteran is presumed to have been exposed to 
herbicides coincident with service in the Republic of 
Vietnam.

3.  A right hip tumor was not present in service or 
manifested until years thereafter; it is not etiologically 
related to the veteran's period of active service.

4.  A chronic skin rash was not present in service or 
manifested until years thereafter; it is not etiologically 
related to the veteran's period of active service.

5.  The veteran does not have chloracne.

6.  Arthritis of the fingers, right shoulder, right knee or 
back was not present in service or manifested until years 
thereafter; it is not etiologically related to the veteran's 
period of active service.

7.  The veteran has no current residuals of a shell fragment 
wound to the left ankle.

8.  The veteran does not have spondylitis.


CONCLUSIONS OF LAW

1.  Post-operative residuals of a right hip tumor (lipoma) 
were not incurred in or aggravated by active service and the 
incurrence or aggravation of such during service may not be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1116, 1118 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).

2.  A rash of the crotch, face and shoulder was not incurred 
in or aggravated by active service and the incurrence or 
aggravation of such during service may not be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1116, 1118 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2002).

3.  Chloracne was not incurred in or aggravated by active 
service and the incurrence or aggravation of such during 
service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 
1116, 1118 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2002).

4.  Arthritis of the right shoulder, right knee, fingers or 
back was not incurred in or aggravated by active service and 
the incurrence or aggravation of such during service may not 
be presumed.  38 U.S.C.A. §§ 1101, 1110, 1116, 1118 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).

5.  The veteran has no disability due to a shrapnel wound of 
the left ankle incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2002).

6.  Spondylitis was not incurred or aggravated by active 
service and the incurrence or aggravation of such during 
service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 
1116, 1118 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of the veteran's appeal, the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), was signed into law 
and codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  In additions, regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002).  The 
liberalizing provisions of the VCAA and the implementing 
regulations are applicable to the veteran's claims.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the claims decided herein were most recently considered by 
the RO.  The record reflects that in a statement of the case 
and in supplements thereto, the veteran has been advised of 
the requirements for the benefits sought on appeal, the 
evidence considered by the RO, and the reasons for its 
determinations.  In the RO's March 2001 letter, the veteran 
was advised of the information needed from him to enable the 
RO to obtain evidence in support of his claims, the 
assistance that VA would provide in obtaining evidence on his 
behalf, and the evidence that he should submit if he did not 
desire VA's assistance in obtaining such evidence.  The 
March 2003 supplemental statement of the case included 
recitation of 38 C.F.R. § 3.159 as pertains to VA's duty to 
assist, and also advised the veteran of all of the evidence 
considered and of the reasons and bases for the continued 
denials.  Therefore, the Board is satisfied that the RO has 
complied with the notification requirements of the VCAA and 
the implementing regulations.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Relevant to the duty to assist, the claims files contain the 
veteran's service medical records, records from the Social 
Security Administration (SSA) and records relevant to post-
service treatment of the claimed disabilities.  The record 
also reflects that development to obtain a medical opinion 
addressing the nature and etiology of the veteran's claimed 
disabilities has been accomplished.  Neither the veteran nor 
his representative has identified any other evidence or 
information which could be obtained to substantiate these 
claims.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.


Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Where a veteran served for at least 90 days during a period 
of war and manifests arthritis to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

On December 27, 2001, the Veterans Education and Benefits 
Expansion Act of 2001 was enacted.  See Pub. L. No. 107-103, 
115 Stat. 976 (2001).  This law made substantive changes to 
38 U.S.C.A. § 1116 pertaining to presumption of service 
connection for diseases associated with exposure to certain 
herbicide agents.  Effective January 1, 2002, a veteran who, 
during active military service, served in Vietnam during the 
period beginning in January 1962 and ending in May 1975, is 
presumed to have been exposed to herbicides.  See 66 Fed. 
Reg. 23168 (May 8, 2001) (codified at 38 C.F.R. §§ 3.307, 
3.309).  Service in the Republic of Vietnam includes service 
in the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

The following diseases shall be service connected if the 
veteran was exposed to an herbicide agent during active 
service, even though there is no record of such disease 
during service, and provided further that the requirements of 
38 C.F.R. § 3.307(d) are satisfied:  chloracne or other 
acneform disease consistent with chloracne, Hodgkin's 
disease, type II diabetes mellitus, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, certain respiratory 
cancers, and soft tissue sarcoma.  38 C.F.R. § 3.309(e).  
VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 61 Fed. Reg. 414421 (1996).

service connection may be granted for any disease initially 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation in such service.  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) 
(2002).  

The presumption afforded under 38 U.S.C.A. § 1154(b) deals 
only with the question of whether a particular disease or 
injury occurred in service, that is, what happened then, and 
not the question of either current disability or nexus to 
service, as to both of which competent medical evidence is 
generally required.  See Brock v. Brown, 10 Vet. App. 155, 
162 (1997); see also Wade v. West, 11 Vet. App. 302 (1998); 
Velez v. West, 11 Vet. App. 148 (1998); Libertine v. Brown, 
9 Vet. App. 521, 524 (1996). 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Factual Background

The veteran served in the Republic of Vietnam.  His awards 
and decorations include the combat infantryman's badge.  
Service medical records are available for the period 1968 to 
1970.  They show that in 1969 the veteran's right tibia was 
evaluated.  No fracture, old or new, was seen on X-ray in 
June 1969.  In July 1969 the veteran complained of bilateral 
knee pain from an old injury; he reported a high school 
football injury.  Knee examination was normal.  Later July 
1969 records note that X-ray revealed a stress fracture of 
the right tibia.  Impressions in August 1969 were a healing 
stress fracture and to rule out a torn meniscus.  A November 
1969 report of physical profile notes a growth defect in both 
knees.  Other November records note a diagnosis of Osgood-
Schlatter disease of both tibial tubercles.  In January 1970 
the veteran was treated for pruritic lesions on the penile 
shaft; the impression was chancroids.  The report of medical 
examination at separation, dated in September 1970, shows 
that clinical evaluation of the spine, other musculoskeletal 
system and the skin was normal.  The veteran described his 
condition as good.  

VA records dated in August 1979 reflect that the veteran 
presented with complaints of lower back pain since his 
involvement in an automobile accident in January 1976.  The 
accident reportedly resulted in fractured ribs, contusions to 
the spleen and kidney, and internal hemorrhaging.  The 
veteran denied any fracture of the spine coincident with the 
accident.  The August 1979 medical report notes no history of 
any medical illness.  The impression was to rule out left 
sacroiliitis.  

A VA record dated in September 1979 notes removal of lipomas 
from the veteran's right thigh.  In October 1979, the veteran 
complained of mid-lumbar pain.  He was also noted to have a 
tender left ankle.  An X-ray dated in October 1979 showed 
evidence of a Schmorl's node in the intervertebral disc space 
of the lumbar spine but was otherwise interpreted as 
essentially negative.  X-ray examination of the sacroiliac 
joint was also essentially negative.  A December 1979 
clinical entry includes note that the veteran denied having 
had an actual injury to the back, but complained of having 
experienced back pain for a couple of years.

In May 1980, an X-ray of the lumbar spine showed no evidence 
of fracture or dislocation; the impression was that 
examination was essentially negative.  In June 1980 the 
veteran reported having fallen down a flight of stairs.  The 
hospital summary report includes note that the veteran had a 
history of ankylosing spondylitis diagnosed a year earlier, 
but that X-rays were inconsistent with that diagnosis.  No 
abnormal neurologic findings were noted and the conclusion 
was that there were many functional complaints and findings.  
One orthopedic impression was that ankylosing spondylitis was 
a possibility despite the normal sacroiliac joint shown on X-
ray.  A bone scan was accomplished, which revealed a 
suggestion of sacroiliac arthritis bilaterally.  Right ankle 
and heel X-rays were normal.  The record also includes note 
of the veteran's recurrent right shoulder dislocation since a 
post-service fall for which reduction was performed in June 
1980.  

The veteran first filed a claim for VA compensation in June 
1980.  At that time, he claimed entitlement to benefits based 
on a back injury incurred during service.  He reported having 
received in-service treatment in 1969, post-service private 
treatment in 1970 and 1971, and treatment by VA in 1979.  He 
did not identify any other disabilities.

A report of VA hospitalization from August to September 1980, 
associated with the veteran's recurrent right shoulder 
dislocations, includes note that, other than relevant to the 
shoulder, physical examination was essentially normal.  

In an unappealed rating decision dated in August 1980, the RO 
denied entitlement to service connection for a back disorder.  
In a statement received in September 1980, the veteran 
indicated that he had back problems that were related to his 
in-service stress fracture of the right tibia.  He also 
stated that he had incurred a shell fragment wound to the 
right leg.  He indicated that a physician had told him that 
his stress fracture might have contributed to his back 
disability.  In November 1980, the RO again denied 
entitlement to service connection for a back disability, 
stated to be low back pain syndrome.

A private medical record, dated in July 1981, notes the 
presence of tumors on the veteran's skin, first noted two 
years earlier.  Several tumors were noted to have been 
removed.  The impression was probable multiple lipomas.  The 
veteran complained that he had not been well since returning 
from Vietnam.  He attributed his multiple complaints to 
herbicide exposure.  

On a February 1982 Agent Orange registry, the veteran was 
noted to have back and hip pain, as well as pain in the right 
shoulder and left leg.  There was an excoriated healing 
papular lesion on the upper lip and the penis was mildly 
erythematous, with patchy areas of skin where a rash had 
occurred.  The impressions included herbicide exposure 
possible; and left hip pain, etiology unknown.  On a medical 
certificate, also dated in February 1982, the veteran 
reported that after being in Vietnam he developed painful 
blisters in his groin area and on his face, which he treated 
with antifungal cream.  He reported recurrences since that 
time.  Records indicate that the veteran failed to follow-up 
with dermatologic consultation.

An August 1983 VA record includes note that the veteran's 
extremities were within normal limits.  In May 1984, the 
veteran complained of right knee pain after running.  The 
impression was an acute knee sprain.  In June 1987, the 
veteran was noted to have sprained his left ankle when 
running ; X-rays were suspicious for a fibular fracture.  

A December 1990 VA record notes the veteran's history of 
lipomas, to include one on the back.  In January 1991, there 
was a lipoma on the left flank.  The lipomas were removed.  

An August 1995 X-ray showed degenerative changes in the left 
ankle.  September 1995 X-rays showed degenerative changes in 
the hands and wrists.  

In October 1995, the veteran filed a claim for service 
connection for multiple disabilities, lumps on his legs, 
degenerative joint disease and rheumatoid arthritis.  He 
identified only VA treatment, beginning in 1995.

In November 1995, the veteran presented for a VA examination.  
He complained of spine problems, arthritis and lumps on his 
legs.  He identified having problems with his fingers, right 
shoulder, right wrist, left hip, low back, knees and ankles.  
The examiner noted that no malignant, non-Hodgkin's or skin 
diseases were seen at the time of the examination, but 
indicated there was a benign tumor on the back.  The examiner 
cited to a benign tumor in the left lumbar area and combined 
degenerative arthritis and rheumatoid arthritis to include of 
the lumbar spine.  Also shown on X-ray was mild posterior 
subluxation of L5/S1 and L4/L5, with note of a questionable 
status post-operative/status post old trauma to be clinically 
correlated.  The examiner included note of the veteran having 
torn his right knee in a job-related accident, with 
subsequent repair in the 1980s, and a sports-related injury 
to the right shoulder in 1976 with multiple dislocations 
thereafter.  The examiner noted no interphalangeal joint 
deformities of rheumatoid arthritis when evaluating the upper 
extremities.  The examiner diagnosed peripheral joint 
arthralgia secondary to diagnosed and confirmed degenerative 
joint disease of the peripheral area plus early rheumatoid 
arthritis in the peripheral area and in the hip and lumbar 
spine area; status post old residual of right shoulder repair 
for recurrent dislocation with marked limitation of range of 
motion with traumatic arthritis, degenerative arthritis and 
"supposed to be rheumatoid arthritis" of that area; and 
status post residual of internal derangement of the right 
knee secondary to a job injury with subjective symptoms of 
pain and weight bearing.  X-rays taken in November 1995 
revealed the elbows and left hip to be normal.  

VA outpatient records dated from 1994 to 1999 reflect 
treatment for disabilities to include rheumatoid arthritis 
and pain affecting multiple joints.  

The claims files contain records from the SSA, which reflect 
an award of benefits based on rheumatoid arthritis of 
multiple joints, specifically noting changes in the hands and 
wrists as per a September 1995 X-ray report.  The record of 
a determination examination, dated in February 1996, notes no 
dermatitis of the skin.  That report notes the veteran's 
complaints of pain, swelling and redness in the hands and 
fingers, as well as his wrist, elbows, shoulder, left hip, 
right knee, left knee, both ankles, toes and spine.  Evidence 
of rheumatoid deformities was stated to be present in both 
hands.   

VA rheumatology records dated in January and March 1996 
reflect the veteran's complaints of pain in the hands, right 
shoulder, left hip, right knee and left ankle.  A March 1996 
VA outpatient record questions the diagnoses to be assigned 
to the veteran's joint and spine complaints, noting that X-
rays revealed no sacroiliac joint problems and that there was 
no true sacroiliac joint tenderness to examination.  A June 
1996 VA progress note includes the veteran's report of having 
ankylosing spondylitis.  An entry in October 1996 notes 
rheumatological following for diffuse joint complaints.  

A January 1997 VA outpatient record notes complaints of a 
lipoma on the veteran's back.  Also noted is the veteran's 
complaint of left shoulder pain, bilateral knee pain and hip 
pain.  Examination was positive for synovitis in the knees.

In a statement received in February 1997, the veteran 
indicated he had been sprayed with Agent Orange while in 
service and also that he had been stationed in defoliated 
areas.  He complained of tumors growing all over his body.  

A September 1997 treatment record indicates that the veteran 
was status post right wrist fusion.

In a decision dated in October 1997, the RO denied service 
connection for a spine tumor identified as a Schmorl's node 
of the lumbar spine.

In April 1998, VA received the veteran's claim of entitlement 
to VA compensation based on disabilities to include the 
removal of tumors from the right hip, arthritis, spondylitis, 
a rash and chloracne.  X-rays taken in April 1998 showed a 
metallic foreign body in the left elbow, without note of 
arthritis.  A July 1998 VA outpatient entry includes note 
that rheumatoid testing had been negative on numerous 
occasions.

In July 1998, the veteran presented for a VA examination.  He 
complained of an intermittent pruritic eruption on the chin, 
chest and scrotum, with each eruption lasting for a three-
week period.  Examination revealed multiple follicular 
papules scattered on the veteran's chest, without ulceration, 
exfoliation or crusting.  The chin and scrotum were clear.  
The impression was chronic dermatitis, recurrent by history.  
The examiner noted that examination was limited due to the 
veteran's extensive tanning.  

Also in July 1998, the veteran presented for an orthopedic 
examination.  He claimed that he was exposed to herbicides 
during Vietnam and that since that time he had had skin 
rashes and lipomas over his body.  He also reported having 
had problems with multiple joints, stating that he had pain 
in his neck, low back and joints.  
X-rays showed degenerative changes in the spine, spina bifida 
at S1 and sclerosis adjacent to the sacroiliac joints.  The 
hips were unremarkable.  The examiner opined that the 
objective signs were negative for rheumatoid arthritis, but 
noted osteoarthritic changes of the hands, knees and elbows.  
X-ray of the right wrist revealed it to be status post fusion 
with pins, with note of a probable old injury.  The left knee 
and elbows were unremarkable to X-ray.  

X-ray in November 1998 showed degenerative joint disease 
bilaterally.  X-rays completed in July 1999 revealed 
degenerative joint disease of the left thumb, with a small 
metallic foreign body retained in the soft tissue between the 
first and second metacarpal.  

VA outpatient records dated in October 1999 note mild 
synovitis in both hands.

In April 2001, the veteran presented for a VA dermatologic 
examination.  He gave a history of having been sprayed with 
chemical agents during service and indicated that since that 
time he had had intermittent blisters with itching, primarily 
on his chest.  The veteran indicated that such eruptions 
developed only when he was under extreme stress.  Examination 
of the skin revealed completely normal tissue without 
evidence of a rash or other lesions.  The conclusion was that 
there was no evidence of any eruption and no evidence of 
chloracne.  In an addendum, the examiner noted the veteran's 
in-service penile chancroid, and the results of skin 
evaluation in 1980 and 1982.  The examiner's final impression 
was that the veteran had neurodermatitis.

At the time of orthopedic examination conducted in April 
2001, the veteran provided a history of having been exposed 
to Agent Orange in Vietnam.  He reported that he had 
fractured his leg during service, causing him to develop a 
back disability.  The VA examiner noted that the veteran had 
injured his back in a motor vehicle accident in 1977 and had 
also fallen and injured his back in May 1980.  The examiner 
cited to 1979 examination findings showing a normal lumbar 
spine.  The examiner also opined that findings shown on 
diagnostic testing were considered normal for a 50 year old.  
When asked about a shell fragment in his left ankle the 
veteran indicated he had never complained about shrapnel in 
the left ankle.  The examiner found no wounds about the left 
ankle.  The examiner concluded that there were no residual 
problems following removal of subcutaneous lipomas of the hip 
and that the removed lipomas were not related to any in-
service herbicide exposure.  The VA examiner also noted that 
there was no objective evidence of spondylitis and that there 
was no direct relationship between any current lumbar spine 
findings and an in-service leg fracture.  The examiner also 
noted no evidence of any shrapnel wound in the left ankle or 
other left ankle disability.  The examiner cited to the 
veteran's initial 1976 right shoulder dislocation, followed 
by other post-service dislocations with the development of 
degenerative joint disease due to such injuries.  The 
examiner noted the veteran's complaint of right knee pain 
when running in 1984, followed by surgery, and also noted the 
veteran's complaint of left knee pain.  The examiner cited to 
March 2000 X-rays of the knees, with note of no arthritic 
changes in the knee.  The examiner also noted that the 
veteran has left shoulder arthritis.  The examiner indicated 
that right knee arthritis was due to injuries beginning in 
1984.  

Analysis

Post-operative residuals of a right hip tumor

Service medical records, to include the report of examination 
at discharge, are negative for any tumor, to include a 
lipoma, on the right hip.  The competent medical evidence of 
record instead reflects that the right hip lipoma was first 
manifested years after the veteran's discharge from active 
service.

The veteran himself does not contend that a lipoma was first 
shown during service; rather, he contends that his hip lipoma 
resulted from his in-service exposure to herbicides.  
Although the veteran is presumed to have been exposed to 
herbicide agents coincident with his service in the Republic 
of Vietnam, lipoma is not a disease subject to presumptive 
service connection on the basis of herbicide exposure.  Thus, 
competent evidence is required to show that the veteran 
incurred a right hip lipoma as a result of service, to 
include his exposure to herbicides.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  As the record does not reflect 
that the veteran possesses a recognized degree of medical 
knowledge, his own opinions on medical diagnoses or causation 
are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The veteran's participation in combat does not 
obviate the need for medical evidence of a nexus between a 
lipoma on the hip and his active service.

In this case, there is no medical evidence relating a post-
service lipoma on the right hip to the veteran's active 
service, to include his presumed exposure to herbicides.  In 
fact, the April 2001 VA examiner specifically dissociated 
lipomas from in-service herbicide exposure.  The Board has 
considered the applicability of the benefit of the doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.

Rash of the crotch, face and shoulder / Chloracne

A review of the entire evidentiary record, to include service 
records, post-service reports of VA examination and clinical 
treatment records, fails to reveal that the veteran has been 
diagnosed with chloracne.  Such is the case despite his 
appearance for dermatologic examinations by physicians who 
considered his presumed exposure to herbicides and his 
history of skin problems.  The April 2001 examiner 
specifically opined that there is no clinical evidence of 
chloracne.  Absent a diagnosis of chloracne, there is no 
basis to grant service connection for that disability.

With respect to the veteran's general complaints of a skin 
rash affecting multiple body areas, service records 
themselves are negative for diagnoses of any chronic skin 
disability, instead noting only one instance of pruritic 
lesions on the penile shaft.  At discharge such condition 
appears to have resolved and no skin abnormalities or 
diagnoses were noted at that time.  In addition, there is no 
medical evidence of any skin problems for many years after 
service.

The Board does recognize that since his discharge from 
service the veteran has had multiple lipomas removed and that 
historical examinations have also revealed evidence of 
chronic dermatitis.  The question of the etiology of the 
veteran's lipomas, other than the right hip lipoma discussed 
herein above, is not before the Board on appeal at this time.  
Instead, the veteran's instant appeal is focused on the 
diagnosis of dermatitis based on consideration of his 
physical manifestations and complaints of a skin rash.  

The post-service medical evidence includes note of the 
veteran's own assertion of a causal connection between a skin 
rash and herbicide exposure during service.  The 1982 report 
of Agent Orange examination, completed years after service 
discharge, represents the first post-service documentation of 
a skin rash.  At that time the impression was that herbicide 
exposure was possible, but no diagnostic or etiologic 
conclusions relevant to the skin were given and the veteran 
then failed to follow-up for dermatologic consultation.  The 
July 1998 VA examiner noted findings opined to be consistent 
with chronic dermatitis; again, however, that examiner 
offered no etiologic opinion.

As with lipomas, a skin rash, to include dermatitis, is not 
among the diseases presumptive to herbicide-exposed veterans.  
Additionally, and as already discussed, the veteran's combat 
participation does not render him competent to establish the 
existence of a current disability or to establish an 
etiologic relationship to service.  Thus, the Board must 
emphasize that the competent medical evidence of record, to 
include outpatient records and evaluations pertaining to 
dermatitis, do not etiologically link post-service dermatitis 
to the veteran's herbicide exposure during service.  At most, 
the possibility of herbicide exposure based on a history 
provided by the veteran is included in clinical notes.  The 
Board further notes that in April 2001, the VA examiner 
specifically considered the veteran's history, but opined 
that the veteran's skin was completely normal at that time.  
The examination addendum reflects that the conclusion was 
that the appropriate diagnosis was neurodermatitis, without 
suggestion that such had its onset in or is otherwise related 
to the veteran's period of service.  There is, therefore, no 
competent evidence of any causal connection between a 
chronic, currently diagnosed skin rash and any incident of 
the veteran's service.  As such, the preponderance of the 
evidence is against the veteran's appeal based on a skin 
rash.

Arthritis

A review of the evidentiary record reveals that, despite the 
veteran's complaints of swelling, pain and redness in 
multiple joints, rheumatoid testing has been repeatedly 
negative.  The April 2001 VA examiner considered this history 
and reviewed the claims file and concluded that any 
rheumatoid arthritis was confined to the area of the 
veteran's fingers and thumbs.  Service records are negative 
for note of any abnormalities of the fingers and thumbs, as 
are records for many years after discharge.  Furthermore, the 
ongoing medical care records, to include records from SSA, 
fail to suggest that rheumatoid arthritis began during or is 
otherwise directly related to the veteran's military service, 
to include any herbicide exposure.  Rheumatoid arthritis is 
not, in any case, a disease warranting presumptive service 
connection based on a veteran's Vietnam service and presumed 
exposure to herbicides.  The April 2001 VA examiner 
specifically considered and rejected the veteran's contention 
that his in-service herbicide exposure resulted in rheumatoid 
arthritis affecting the fingers and thumbs.  There is no 
other competent evidence of a relationship between rheumatoid 
arthritis and service.  Thus, the competent medical evidence 
in this case is against a finding of any causal connection 
between service and the veteran's rheumatoid arthritis.  

The Board next notes that the claims file contains X-ray 
reports relevant to multiple joints and that the veteran has 
claimed that existing joint arthritis is related to his 
period of service, to include his in-service herbicide 
exposure.  X-rays verify the presence of arthritis in the 
right knee, right shoulder and the back.  

The VA examination reports note the veteran's history of a 
post-service motor vehicle accident, multiple sports injuries 
and post-service work injuries, affecting his right shoulder, 
his right knee and his back.  The April 2001 examiner offered 
diagnoses directly relating current disability in these areas 
to the post-service incidents and dissociating such from 
service, to include from herbicide exposure and a right tibia 
stress fracture.  There is no competent medical evidence in 
refutation of that conclusion.  In fact, a review of the 
remaining medical evidence is consistent with the April 2001 
conclusion in that it reflects the veteran's initial right 
shoulder and back complaints only after service, and also 
shows that he incurred a right knee injury followed by knee 
complaints after service.  Additionally, the November 1995 VA 
examiner also specifically attributed right knee and right 
shoulder problems to post-service injuries and not to any 
incident of service.

Here the Board again emphasizes that the veteran himself is 
not competent to establish a causal connection between 
diagnosed arthritis in the right knee, right shoulder or back 
and his military service.  The Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal 
and service connection for arthritis of the right shoulder, 
right knee and back is not warranted.  

Left ankle

The contention relevant to the left ankle is that the veteran 
incurred a shrapnel wound in that area during his active 
service period.  As evidenced by the evidentiary record, 
however, there is no service evidence corroborating that such 
injury occurred during service.  Moreover, the veteran 
himself has denied such injury, as noted by the April 2001 VA 
examiner.  Moreover, the April 2001 examination revealed no 
evidence of any left ankle disability.  Accordingly, the 
Board must also conclude that the preponderance of the 
evidence is against this claim.

Spondylitis

Service records themselves are negative for diagnosed 
spondylitis, as are medical records dated for many years 
after service.  The veteran has argued that his in-service 
stress fracture, documented in service records, caused him to 
develop spondylitis.  The record does not support such 
assertion as there is no competent medical diagnosis of 
spondylitis for years after service and no etiologic opinion 
relating such to the veteran's in-service stress fracture or 
any other incident of service.  What the record does show is 
that the veteran was involved in a post-service automobile 
accident after which he first approached VA complaining of 
back problems.  Subsequent to that accident the veteran also 
fell down the stairs, again injuring his back.  

This appeal specifically centers around the veteran's claim 
for benefits based on spondylitis.  The medical evidence, 
although including suggestions as to spondylitis, contains no 
clinical correlation of that diagnosis.  A review of the 
medical evidence reveals notations to the effect that 
diagnostic testing was incompatible with a diagnosis of 
spondylitis.  Also, the April 2001 VA examiner ruled such 
diagnosis out.  Moreover, the April 2001 VA examiner opined 
that any findings suggestive of spondylitis were not related 
to the veteran's in-service leg fracture and not related to 
herbicide exposure during the veteran's active service.    As 
noted, the veteran himself is not competent to render a 
medical diagnosis or an opinion concerning medical causation.  
Again, the Board has considered the applicability of the 
benefit of the doubt doctrine.  The preponderance of the 
evidence is, however, against the veteran's claim and that 
doctrine is not applicable in the instant appeal.


ORDER

Entitlement to service connection for post-operative 
residuals of a right hip tumor, to include as due to 
herbicide exposure, is denied.

Entitlement to service connection for a rash of the crotch, 
face and shoulder, to include as due to herbicide exposure, 
is denied.

Entitlement to service connection for chloracne, to include 
as due to herbicide exposure, is denied.

Entitlement to service connection for arthritis of the 
fingers, right knee, right shoulder and back, to include as 
due to herbicide exposure, is denied.

Entitlement to service connection for residuals of a shrapnel 
wound to the left ankle is denied.

Entitlement to service connection for spondylitis is denied.






REMAND

The Board notes that the record includes medical assessments 
of arthritis in areas other than the fingers, right shoulder, 
right knee and back, but the medical evidence does not 
adequately identify the etiology of the arthritis in these 
other areas.  As such, further examination is warranted.  
Accordingly, the case is REMANDED to the RO for the 
following:

1.  The veteran should be afforded a VA 
examination to determine the etiology of 
arthritis in joints other than the right 
knee, right shoulder, back, and fingers.  
The claims folders must be made available 
to the examiner for review before the 
examiner completes the examination 
report.  All indicated studies should be 
performed.  Based upon the review of the 
claims folders and the examination 
results, the examiner should identify 
additional joint in which arthritis is 
present and the type of arthritis 
involved.  In addition, the examiner 
should provide an opinion concerning the 
arthritis in the additional joints, to 
include whether it is at least as likely 
as not that the arthritis is 
etiologically related to service, to 
include the veteran's presumed exposure 
to herbicides in service, or at least as 
likely as not that the arthritis was 
caused or chronically worsened by 
service-connected disability.  The 
rationale for all opinions expressed must 
also be provided.

2.  Then, the RO should undertake any 
other development it determines to be in 
order and then readjudicate the issue of 
entitlement to service connection for 
arthritis affecting joints other than the 
right knee, right shoulder, back, and 
fingers.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the requisite opportunity to 
respond.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
or his representative until further notice is received.  By 
this action, the Board intimates no opinion, legal or 
factual, as to any ultimate disposition warranted in this 
case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

